Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
The present Office Action is in response to the Request for Continued Examination dated 09/01/2021.
In the amendment dated 09/01/2021, the following occurred: Claims 1, 12 and 16 have been amended. 
Claims 1-20 are pending. 

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 09/01/2021 has been entered.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Claims 1, 12 and 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a method and a system for analyzing log file data. 
Regarding claims 1, 12 and 16, the limitation of (claim 1 being representative) receiving the log file coupled to the implantable blood pump, the log file being received: automatically analyze the log file: automatically remove at least one duplicate entry from the log file; automatically extract data from the log file, the extracted data including a speed and power value; compare the speed and power value to a range of expected power; and generate a report displaying the extracted data within a period of time between one to ten minutes following the receipt of the log file, the report including a power consumption summary section based on the comparison of the speed and power value to the range of expected power as drafted, is a process that, under the broadest reasonable interpretation, covers a method organizing human activity but for the recitation of generic computer components. That is other than reciting a remote device and processing circuitry, the claimed invention amounts to managing personal behavior or interaction between people (i.e., rules or instructions). For example, but for the remote device and processing circuitry, the claims encompass analyzing 
This judicial exception is not integrated into a practical application. In particular, claims 1, 12 and 16 recite the additional elements a processing circuitry and a remote device. These additional elements are not exclusively defined by the applicant and are recited at a high-level of generality (i.e., a generic server for processing information) such that they amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Claims 1, 12 and 16 further recite the additional element of a controller. This additional element is recited at a high level of generality (i.e. a general means to output/receive/transmit data) and amount to extra solution activity. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a remote device and 
Also as discussed above with respect to integration of the abstract idea into a practical application, the additional element of a controller was considered extra-solution activity (or alternatively generally linking the abstract idea to a particular technological environment). This has been re-evaluated under “significantly more” analysis and determined to be well-understood, routine and conventional activity in the field. MPEP 2016.05(d)(II) indicates that receiving and/or transmitting data over a network has been held by the courts to be well-understood, routine and conventional activity (citing Symantec, TLI Communications, OIP Techs., and buySAFE). Further, Applicant’s Specification Para. 0004 indicates that controllers are well-understood, routine and conventional. Well-understood, routine and conventional activity cannot provide an inventive concept (“significantly more”). As such the claim is not patent eligible.
The examiner notes that: A well-known, general-purpose computer has been determined by the courts to be a well-understood, routine and conventional element (see, e.g., Alice Corp. v. CLS Bank; see also MPEP 2106.05(d)); Receiving and/or transmitting data over a network (“a communications network”) has also been recognized by the courts as a well - understood, routine and conventional function (see, e.g., buySAFE v. Google; MPEP 2016(d)(II)); and Performing repetitive calculations is/are also well-understood, routine and conventional 
Claims 2-11, 13-15 and 17-20 are similarly rejected because they either further define the abstract idea and/or do not further limit the claim to a practical application or provide as inventive concept such that the claims are subject matter eligible even when considered individually or as an ordered combination. Dependent claims 2 and 18 further define the extracted data. Dependent claim 3 further defines the plurality of expected blood pump parameters. Dependent claims 4 and 20 further define the log file. Dependent claims 5, 15 and 17 further define the report. Dependent claim 6 further defines transmitting the report. Dependent claims 7, 9, 8, 10 and 13 further define the generated report. Dependent claims 11 and 14 further define analyzing the plurality of blood pump parameters. Dependent claim 19 further defines the remote device.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 6, 12, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa (2012/0142998), in view of Colvin US (2007/0238085), in view of Breitenstein US (2011/0077972) and in further view of Dukes US (2016/0085792).

REGARDING CLAIM 1
	Ogawa discloses a method of automatically analyzing log file data from a log file of an implantable blood pump with a remote device, the method comprising: receiving the log file from a controller coupled to the implantable blood pump, the log file being received by the remote device in communication with the implantable blood pump, the remote device having processing circuitry configured to automatically analyze the log file (Fig. 1 teaches blood pump 20 (interpreted by examiner as implantable blood pump), a data analyzer 200 (interpreted by examiner as a remote device) and artificial heart control device 100 (interpreted by examiner as controller coupled to the implantable blood pump) [0084] teaches the data analyzer 200 can receive RT (real time) data which is generated by the artificial heart control device 100 through communication (interpreted by examiner as receiving the log file from a controller coupled to the implantable blood pump, the log file being received by the remote device in communication with the implantable blood pump) [0056] teaches the data analyzer 200 acquires data accumulated in the artificial heart control device 100 through the transmission medium and executes the processing for analyzing data (interpreted by examiner as the remote device having processing circuitry configured to automatically analyze the log file) [0016] teaches events associated with the data and [0153] teaches event log. Fig.13-16 teach data logs (interpreted by examiner as the log file)); the extracted data including a speed and power value ([0101] and fig. 16 teach blood pump operation data (interpreted by examiner as the extracted data) such as speed and power (interpreted by examiner as extracted data including speed and power value)); compare the speed and power value to a range of expected power ([0101] teaches a max and min power consumption and [0118] teaches a range of power consumption (interpreted by examiner as range of expected power) and teaches the blood pump rotational speed detection event is detected as abnormality in rotational speed when the blood pump 20 is operated in a state where a rotational speed of the blood pump 20 does not fall within a predetermined range of rotational speed and the blood pump power consumption detection event is detected as abnormality in power consumption when the blood pump 20 is operated in a state where power consumption of the blood pump 20 does not fall within a predetermined range of power consumption (interpreted by examiner as compare the speed and power value to a range of expected power)); the report including a ([0101] teaches the power consumption is calculated based on a product of an electric current value corresponding to a detection signal and a voltage value corresponding to a detection signal or a given fixed voltage value. Figs. 13-16 teach graph displaying power and speed consumption (interpreted by examiner as the report, of Colvin, including a power consumption summary section based on the comparison of the speed and power value to a range of expected power))

Ogawa does not explicitly disclose, however Colvin discloses:
automatically extract data from the log file (Colvin [0183] teaches generating log file data for each simulation and [0184] teaches sending data from simulation to a database. at [0152] teaches data extracted from database (interpreted by examiner as automatically extract data from the log file)) and generating a report displaying the extracted data following the receipt of the log file from the controller (Colvin at [0022] teaches generating, by an apparatus, a report by parsing and processing data from log file (interpreted by examine as generating a report following the receipt of the log file from the controller) and displaying content of a report. [0171] teaches viewing a report generated by apparatus. [0172] teaches log file includes time stamp parameters (interpreted by examine as generating a report displaying extracted data)

It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the noted features of Ogawa with teaching of Colvin since 

Ogawa and Colvin do not explicitly disclose, however Breitenstein discloses:
Generate report within a period of time between one to ten minutes (Breitenstein at [0050] teaches generating report. [0008] teaches updating a report on a real-time basis. The real-time basis may be at least as frequent as every five minutes. (Interpreted by examiner as generating report within a period of time between one to ten minutes))

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Ogawa and Colvin to incorporate generating a report with a time period as taught by Breitenstein, with the motivation of analyzing and managing health care referral networks; and offers dynamic, ad-hoc quality reporting capabilities. (Breitenstein at [0006]).
Alternatively and assuming that Breitenstein does not explicitly teach the recited timeframe(s), it would have been prima facie obvious to one of ordinary skill in the art at the 

Ogawa, Colvin and Breitenstein do not explicitly disclose, however Dukes discloses:
automatically remove at least one duplicate entry from the log file (Dukes at [0106] and figure 5 teach an example of detailed log data information and removing duplicate data entries and storing them into binary files (interpreted by examiner as automatically remove at least one duplicate entry from the log file)):

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Ogawa, Colvin and Breitenstein to incorporate removing duplicate entry from the log file as taught by Dukes, with the motivation of lowering the cost of computing infrastructure and the cost of data storage. (Dukes at [0033]).

 REGARDING CLAIM 2
Ogawa, Colvin, Breitenstein and Dukes disclose the limitation of claim 1.
Ogawa and Breitenstein do not explicitly disclose, however Colvin further discloses:
The method of Claim 1, wherein the extracted data includes a plurality of parameters (Colvin at [0027] teaches extracting parameters (interpreted by examiner as the extracted data includes a plurality of parameters)) 

Colvin, Breitenstein and Dukes do not explicitly disclose, however Ogawa further discloses:
plurality of blood pump parameters (Ogawa at [0005] teaches parameters of blood pump (interpreted by examiner as plurality of blood pump parameters))

REGARDING CLAIM 6
Ogawa, Colvin, Breitenstein and Dukes disclose the limitation of claim 1.
Ogawa, Breitenstein and Dukes do not explicitly disclose, however Colvin further discloses:
The method of Claim 1, further comprising transmitting the report to a clinician in a remote location (Colvin at [0167] teaches sending the report for analysis by personnel at LAN 412 (interpreted by examiner as transmitting the report to a clinician in a remote location))

REGARDING CLAIM 7
Ogawa, Colvin, Breitenstein and Dukes disclose the limitation of claim 1.

The method of Claim 1, wherein the generated report includes a plurality of patient parameters, the plurality of patient parameters including at least one of a group consisting of a heart rate trend, a heart rate variability trend, and an aortic status trend (Colvin at [0025] teaches extracting data from a database and at [0022] teaches generating a report. [0027] teaches extracting parameters. [0029] teaches parameters from patient database (interpreted by examiner as the generated report includes a plurality of patient parameters) [0075] teaches heart rate of a patient (interpreted by examiner as the plurality of patient parameters including at least one of a group consisting of a heart rate trend)).

REGARDING CLAIMS 12 and 16
Claims 12 and 16 are analogous to Claim 1 thus Claims 12 and 16 is similarly analyzed and rejected in a manner consistent with the rejection of Claim 1.
Ogawa further teaches remote device (Ogawa at Fig. 1 teaches a data analyzer 200 (interpreted by examiner as a remote device))

REGARDING CLAIM 18
Claim 18 is analogous to Claim 2 thus Claim 18 is similarly analyzed and rejected in a manner consistent with the rejection of Claim 2.

Claims 3 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa (2012/0142998), in view of Colvin US (2007/0238085), in view of Breitenstein US (2011/0077972), in view of Dukes US (2016/0085792) and in further view of Maierhofer (US 2017/0312411).

REGARDING CLAIM 3
Ogawa, Colvin, Breitenstein and Dukes disclose the limitation of claim 2.
Colvin, Breitenstein and Dukes do not explicitly disclose, however Ogawa further discloses:
blood pump parameters from the log file (Ogawa at [0005] teaches parameters of blood pump (interpreted by examiner as plurality of blood pump parameters from the log file))

Ogawa, Colvin, Breitenstein and Dukes do not explicitly disclose, however Maierhofer further discloses:
The method of Claim 2, further comprising: determining a plurality of expected blood pump parameters; and using a blood pump trend analysis to compare the plurality of expected blood pump parameters to a plurality of blood pump parameters (Maierhofer at [0007] teaches determining a measured values or measured parameters and teaches comparing measured values with expected values (interpreted by examiner as compare the plurality of expected parameters to a plurality of parameters) corresponding to parameters. [0008] teaches values associated with blood pump and [0025] teaches a trend analysis of the compared data (interpreted by examiner as and using a blood pump trend analysis to compare the plurality of expected blood pump parameters to a plurality of blood pump parameters)).

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Ogawa, Colvin, Breitenstein and Dukes to incorporate blood pump trend analysis as taught by Maierhofer, with the motivation of providing a possibility to be able to determine causes for the deviation of one or more device settings and/or for the deviation of one or more user preset values from an expected value (Maierhofer at [0006]).

REGARDING CLAIM 19
Claim 19 is analogous to Claim 3 thus Claim 19 is similarly analyzed and rejected in a manner consistent with the rejection of Claim 3.
Ogawa further teaches remote device (Ogawa at Fig. 1 teaches a data analyzer 200 (interpreted by examiner as a remote device))

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ogawa (2012/0142998), in view of Colvin US (2007/0238085), in view of Breitenstein US (2011/0077972), , in view of Dukes US (2016/0085792), in view of Maierhofer (US 2017/0312411) and in further view of Ben-David US (2008/0161894).

REGARDING CLAIM 11
Ogawa, Colvin, Breitenstein and Dukes disclose the limitation of claim 1.
Ogawa, Colvin, Breitenstein and Dukes do not explicitly disclose, however Maierhofer further discloses:
The method of Claim 1, further comprising: automatically analyzing a plurality of pump parameters; generating a pump parameter trend analysis using the plurality of pump parameters (Maierhofer at [0008] teaches values associated with blood pump and [0025] teaches a trend analysis of the compared data (interpreted by examiner as analyzing a plurality of pump parameters; generating a pump parameter trend analysis using the plurality of pump parameters); 

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Ogawa, Colvin, Breitenstein and Dukes to incorporate blood pump trend analysis as taught by Maierhofer, with the motivation of providing a possibility to be able to determine causes for the deviation of one or more device settings and/or for the deviation of one or more user preset values from an expected value (Maierhofer at [0006]).

Ogawa, Colvin, Breitenstein, Dukes and Maierhofer do not explicitly disclose, however Ben-David discloses:
and determining a circadian cycle (Ben-David [0685] teaches determining circadian cycle).
.

Claims 4, 5, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa (2012/0142998), in view of Colvin US (2007/0238085), in view of Breitenstein US (2011/0077972), in view of Dukes US (2016/0085792)  and in further view of Kitamoto (US 2003/0023340).

REGARDING CLAIM 4
Ogawa, Colvin, Breitenstein and Dukes disclose the limitation of claim 1.
Ogawa, Breitenstein and Dukes do not explicitly disclose, however Colvin further discloses:
The method of Claim 1, wherein the log file is one of a data log file (Colvin at [0022] teaches data of a log file (interpreted by examiner as data log file))

Ogawa, Colvin, Breitenstein and Dukes do not explicitly disclose, however Kitamoto further discloses:
 (Kitamoto at [0011] and [0080] teach log file associated with events (interpreted by examiner as event log file) and at [0084] teaches alarm log is al log file (interpreted by examiner as alarm log file)).

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Ogawa, Colvin, Breitenstein and Dukes to incorporate alarm and event log files as taught by Kitamoto, with the motivation of determining when the substrate processing apparatus causes a failure, hence the cause of the failure can be analyzed by referring to the contents recorded in the log files recorded in advance of the failure (Kitamoto at [0011]).

REGARDING CLAIM 5
Ogawa, Colvin, Breitenstein, Dukes and Kitamoto disclose the limitation of claim 4.
Ogawa, Breitenstein, Dukes and Kitamoto do not explicitly disclose, however Colvin further discloses:
The method of Claim 4, further comprising dividing the report into a plurality of sections, each of the plurality of sections including information extracted from one from the group consisting of the data log file, (Colvin at [0022] teaches generating a report from data of a log file and at [0171] teaches parsing data from a log file and to generate a displayable report summarizing actions of a set of digital characters and/or of digital characters individually. A page (form) of a report can break down and summarize actions recorded in a log file, by digital character and/or by action category (interpreted by examiner as a report capable of having plurality of sections (summarizing actions) including data log file)).

Ogawa, Colvin, Breitenstein and Dukes do not explicitly disclose, however Kitamoto further discloses:
the alarm log file, and the event log file (Kitamoto at [0011] and [0080] teach log file associated with events (interpreted by examiner as event log file) and at [0084] teaches alarm log is al log file (interpreted by examiner as alarm log file)).

REGARDING CLAIMS 15 and 20
Claims 15 and 20 are analogous to Claim 5 thus Claims 15 and 20 are similarly analyzed and rejected in a manner consistent with the rejection of Claim 5.

Claims 8, 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa (2012/0142998), in view of Colvin US (2007/0238085), in view of Breitenstein US (2011/0077972), in view of Dukes US (2016/0085792)  and in further view of Su (US 2014/0073890).

REGARDING CLAIM 8
Ogawa, Colvin, Breitenstein and Dukes disclose the limitation of claim 1.
Ogawa, Breitenstein and Dukes do not explicitly disclose, however Colvin further discloses:
(Colvin at [0025] teaches extracting data from a database and at [0022] teaches generating a report [0027] teaches extracting parameters (interpreted by examiner as report includes a plurality of parameter))

Colvin, Breitenstein and Dukes do not explicitly disclose, however Ogawa further discloses:
plurality of blood pump parameters (Ogawa at [0005] teaches parameters of blood pump (interpreted by examiner as plurality of blood pump parameters))

Ogawa, Colvin, Breitenstein and Dukes do not explicitly disclose, however Su further discloses:
The method of Claim 1, a plurality of waveforms each corresponding to a parameter (Su at [0034] teaches using waveform to determine a parameter (interpreted by examiner as a plurality of waveforms each corresponding to a parameter)).

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Ogawa, Colvin, Breitenstein and Dukes to incorporate waveforms corresponding to a parameter as taught by Su, with the motivation of determining e a fluid responsiveness parameter representative of fluid responsiveness of the patient using the respiratory responsiveness waveform. (Su at [0011]).
REGARDING CLAIM 17
Claim 17 is analogous to Claim 8 thus Claim 17 is similarly analyzed and rejected in a manner consistent with the rejection of Claim 8. 

REGARDING CLAIM 14 
Claim 14 is analogous to Claim 8 thus Claim 14 is similarly analyzed and rejected in a manner consistent with the rejection of Claim 8. 
Su further teaches isolating a portion of at least one of the plurality of waveforms (Su at [abstract] teaches isolating a portion of the mixed waveform (interpreted by examiner as isolating a portion of at least one of the plurality of waveforms))

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ogawa (2012/0142998), in view of Colvin US (2007/0238085), in view of Breitenstein US (2011/0077972), in view of Dukes US (2016/0085792) and in further view of Luciano (US 2009/0177279).

REGARDING CLAIM 9
Ogawa, Colvin, Breitenstein and Dukes disclose the limitation of claim 1.
Ogawa, Colvin and Dukes do not explicitly disclose, however Breitenstein further discloses:
(Breitenstein at [0011] teaches report may include graph, see also figure 2b (report includes a highlighted region displaying a graph))

Ogawa, Colvin, Breitenstein and Dukes do not explicitly disclose, however Luciano further discloses:
a normal pulsatility graph and an abnormal pulsatility graph (Luciano at [0008] teaches a waveform such that the pulsatility is in a normal range and a schematic illustrating abnormal pulsatility (interpreted by examiner as a normal pulsatility graph and an abnormal pulsatility graph)).

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Ogawa, Colvin, Breitenstein and Dukes to incorporate a graph showing normal and abnormal pulsatility as taught by Luciano, with the motivation of treating several diseases and/or conditions characterized by altered/abnormal intracranial compliance, cerebral blood flow and/or intracranial pressure pulsatility/waveform, including hydrocephalus, stroke, dementia and migraine headaches, vasospasms, congestive heart failure, cardiopulmonary bypass or carotid endarterectomy. (Luciano at [Abstract]).

Claims 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa (2012/0142998), in view of Colvin US (2007/0238085), in view of Breitenstein US (2011/0077972), in view of Dukes US (2016/0085792) and in further view of Jacob (US 2014/0379383).

REGARDING CLAIM 10
Ogawa, Colvin, Breitenstein and Dukes disclose the limitation of claim 1.
Ogawa, Breitenstein and Dukes do not explicitly disclose, however Colvin discloses:
The method of Claim 1, further comprising generating the report after receipt of the log file (Colvin at [0025] teaches data can be extracted from a database and at [0022] teaches generating a report from log file and displaying content of a report (interpreted by examiner as generating the report after receipt of the log file)).

Ogawa, Colvin, Breitenstein and Dukes do not explicitly disclose, however Jacob further discloses
generating the report within one to five minutes (Jacob at [0013] teaches crating report within approximately 5 minutes or less (interpreted by examiner as generating the report within one to five minutes))

It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the noted features of Ogawa, Colvin, Breitenstein and Dukes with teaching of Jacob since known work in one field of endeavor may prompt variations in design in either the same field or a different field based on design incentives or other market forces if the variations would have been predictable to one of ordinary skill in the art (KSR 

REGARDING CLAIM 13
Claim 13 is analogous to Claim 10 thus Claim 13 is similarly analyzed and rejected in a manner consistent with the rejection of Claim 10.

Response to Arguments
Rejection under 35 U.S.C. § 101
Regarding the rejection of claims 1-20, the Examiner has considered the Applicant’s arguments, but does not find them persuasive. Applicant argues:   
Independent Claims 1, 12, and 16 are directed to automatically analyzing log file data from a log file of an implantable blood pump. Claims 1, 12, and 16 have been amended to recite, in part, that "the processing circuitry is configured to compare the speed and power value to a range of expected power," and generate a report that "includes a power consumption summary section based on the comparison of the speed and power value to the range of expected power." On its face, the comparison of the speed and power value to a range of expected power by the processing circuitry, and then generating a report that includes a power consumption summary section based on the 
Regarding 1, the Examiner respectfully disagrees. The claims encompass analyzing and filtering log file data to generate a report. Analyzing data, comparing data and generating a report is an abstract idea. The processing circuitry is analyzed as an additional element, and does not integrated the abstract idea into a practical application and amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (“significantly more”). As a result, under the broadest reasonable interpretation, the claimed invention covers managing personal behavior or interactions between people, but for the recitation of generic computer components (the remote device and the processing circuitry), and falls within the “Certain Methods of Organizing Human Activity – Managing Personal 

Rejection under 35 U.S.C. § 103
Regarding the rejection of claims 1-20, the Examiner has considered the Applicant’s arguments, but does not find them persuasive. Applicant argues:   
Amended independent Claim 1 recites, in part, the following: automatically extract data from the log file, the extracted data including a speed and power value; compare the speed and power value to a range of expected power; and generate a report displaying the extracted data within a period of time between one to ten minutes following the receipt of the log file from the controller, the report including a power consumption summary section based on the comparison of the speed and power value to the range of expected power... On page 7, the Office Action cites to the combination of Brown, Colvin, Breitenstein, and Dukes as allegedly disclosing or suggesting all of the features of Claim 1. Applicant respectfully disagrees. The combination of references does not disclose or suggest the above recited claim features.
Regarding 2, in light of the present amendments, the Examiner has cited new art to teach the limitation of “the extracted data including a speed and power value; compare the speed and power value to a range of expected power; and generate a report including a power consumption summary section based on the comparison of the speed and power value to the range of expected power.” Brown reference has been omitted and new reference Ogawa has been cited. Colvin, Breitenstein and Dukes do not explicitly disclose, however at Ogawa at Fig. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Reichenbach (US 2011/0313517) teaches apparatus and method for modifying pressure-flow characteristics of a pump. Bolyard (US 2014/0103842) teaches portable controller with integral power source for mechanical circulation support systems. Brown (2016/0166211) teaches mean arterial pressure estimation. Bourque (2015/0290374) teaches method and systems for controlling a blood pump.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIZA TONY KANAAN whose telephone number is (571)272-4664. The examiner can normally be reached on Mon-Thu 7:30am-5:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 5712726773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/LIZA TONY KANAAN/Examiner, Art Unit 3626                                                                                                                                                                                                        
/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626